ORDER
Upon the motion made by Webster J. Oliver, Assistant Attorney General, attorney for the appellee, memorandum in support thereof, the papers filed in opposition thereto by Tompldns & Tompkins, attorneys for the appellant, and upon the application for review of the decision of the trial court filed by Tompldns & Tompkins, attorneys for appellant, in this court on November 10, 1939, and upon all the other papers and proceedings had herein, and due deliberation having been had thereon, it is hereby
Ordered that the application for review of the decision of Judge Dallinger not having been filed with the collector of customs, Buffalo, New York, within 30 days from the filing of the aforesaid decision with the collector, as required by Section 501 (b) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, be and the same hereby is dismissed and it is further
Ordered that appellee herein have 15 days from the date of this order within which to serve and file its brief in connection with the appeal filed by the government in this court on November 22, 1939.
GeNevieve B,. CliNe, Judge.
Walter H. EvaNS, Judge.
William J. Keefe, Judge.